                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

Jerome Antwan Cooper,                                 ) C/A No. 4:19-2020-JFA
                                                      )
                                    Plaintiff,        )
vs.                                                   )
                                                      )           ORDER
Warden W.E. Mackelburg, et al,                        )
                                                      )
                            Defendants.               )
______________________________________                )

       The pro se plaintiff brought this action pursuant to 42 U.S.C. § 1983 alleging various

violations of his constitutional rights by the defendants.

       On October 10, 2019, this court dismissed the action without prejudice for the

plaintiff’s failure to bring the case into proper form as directed by the Magistrate Judge

assigned to this case.

       On October 23, 2019, the plaintiff filed a motion to reconsider this court’s dismissal

of the action (ECF No. 37). The plaintiff also filed a notice of change of address with the

Clerk of Court. The defendant explains in his motion that he has been in transit and has not

received responses from the court. He requests that he be allowed to reopen the case and

bring it into proper form.

       Because it now appears that the plaintiff wishes to continue to prosecute this action,

the court’s order dismissing the case (ECF No. 32) is hereby vacated and the Clerk is

authorized to reopen the case on the docket, with reassignment to the Magistrate Judge.

       IT IS SO ORDERED.



                                                             Joseph F. Anderson, Jr.
November 7, 2019                                             United States District Judge
Columbia, South Carolina
